SACK, Circuit Judge,
concurring.
I concur. I think, for the reasons elaborated by Judge Sotomayor in the principal opinion, that the Boyle test is applicable here and that Empire has failed to satisfy the second prong of that test because it has not demonstrated that there is a “significant conflict ... between an identifiable federal policy or interest and the operation of state law.” Boyle v. United Techs. Corp., 487 U.S. 500, 507, 108 S.Ct. 2510, 101 L.Ed.2d 442 (1988) (citation and internal quotation marks omitted). I also agree with Judge Sotomayor’s explanation as to why 5 U.S.C. § 8902(m)(l) does not itself authorize the exercise of federal jurisdiction over the cause of action asserted by Empire.
I write separately, though, simply to identify several issues that I think we do not decide.
First, Empire has made a substantial showing that the first part of the Boyle test has been met because this case implicates “uniquely federal interests,” id. at 504, 108 S.Ct. 2510 (citation and internal quotation marks omitted), in providing uniform healthcare coverage for federal employees and in decreasing the administrative costs associated with such insurance. It may well be that, as in Boyle, “the interests of the United States will be directly affected,” id. at 507, 108 S.Ct. 2510, by the outcome of this litigation and of litigation like it. It is Empire’s inability to meet the second, “significant conflict,” part of the test that leads me to join in Judge Sotomayor’s opinion affirming the district court’s dismissal for lack of subject matter jurisdiction.
Second, a future litigant in a similar action may, unlike Empire here, be able to point to specific ways in which the operation of state contract law, or indeed of other laws of general application, would conflict materially with the federal policies underlying FEHBA in the circumstances presented. In that case, presumably, the second part of the Boyle test would be met and, if that litigant’s well-pleaded complaint arises under federal law, a federal court would have subject matter jurisdiction.
*151Third, there is no need for us to decide what course to take if, “at a later stage in the proceedings, a significant conflict might arise between New York state law and the federal interests underlying FEH-BA, such that the dispute would satisfy both prongs of Boyle.” Opinion of Judge Sotomayor, Part B, ante at 142. This portion of the opinion therefore does not seem to me to set forth a part of our holding on this appeal.
Fourth, and similarly, although I find Judge Sotomayor’s discussion in Section C of the principal opinion of the proper reading of section 8902(m)(l) to be both interesting and persuasive, it is not necessary to our resolution of this appeal. It seems to me to be possible, notwithstanding that analysis, that the statute is unavoidably unconstitutional because contract terms are not “Laws of the United States,” that are “the supreme Law of the Land.” Id. at 143 (quoting U.S. Const. Art. VI, cl. 2). On the other hand, even if the statute does attempt to render contract terms “supreme” despite the fact that they are not strictly “law,” perhaps the statute nonetheless would bear constitutional scrutiny. Still, in either case we must affirm because, for reasons spelled out largely in parts A and D of the principal opinion, the district court rightly ruled that it does not have subject matter jurisdiction under either Boyle or the statute as written. This discussion in the principal opinion, whatever its merits, therefore seems to me also to be dicta. It is possible that our views would turn out to be otherwise were we to confront a different situation in which this issue actually required our resolution. Should that day come, I do not think that the panel that considers the issue will be bound by our analysis here.